


Exhibit 10.4








GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT (this "Guaranty"), dated as of __________ ___, 2014, is
made by and between H&R BLOCK, INC., a Missouri corporation (the "Guarantor"),
and BofI FEDERAL BANK, a federal savings bank ("Bank").
 
RECITALS:
A.    As of the date hereof, Bank and Emerald Financial Services, LLC, a
Delaware limited liability company ("EFS"), have entered into a Program
Management Agreement and related documents and agreements in connection with the
transactions contemplated thereunder (as amended, modified, supplemented and
restated from time to time, collectively, the "Transaction Documents"), pursuant
to which EFS has agreed to facilitate and service the offering and
administration of certain financial products and related accounts by Bank.
B.    Guarantor has agreed to guarantee the obligations of EFS to Bank as set
forth herein.
C.    EFS is an indirect subsidiary of Guarantor, and Guarantor will derive a
tangible and substantial benefit from the transactions contemplated by the
Transaction Documents.
D.    Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Transaction Documents.
AGREEMENT
ACCORDINGLY, in consideration of the foregoing premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
Section 1.    Obligation of the Guarantor.
(a)    Guarantor hereby absolutely, unconditionally and irrevocably guarantees
to Bank, its Affiliates, the officers and directors of Bank and its Affiliates,
and Bank's successors and permitted assigns (collectively, the "Bank Indemnified
Parties"), the full and prompt payment and performance of each and every
covenant, agreement, undertaking and obligation of EFS to Bank under or in
connection with the Transaction Documents or the transactions contemplated
thereby (collectively, the "Obligations"). Guarantor expressly waives diligence
on the part of Bank in the collection or enforcement of the Obligations, whether
fixed or contingent, and waives presentment, protest, notice of protest,
dishonor, notice of acceptance of this Guaranty, demands for performance, and
approval of any modifications, renewals or extensions of the Obligations that
may be granted to EFS. Bank shall be under no obligation to notify Guarantor of
its acceptance of this Guaranty, nor to

1

--------------------------------------------------------------------------------




use diligence in preserving the liability of any entity or person on said
Obligations whether fixed or contingent, nor in bringing suit to enforce
collection or enforcement of the Obligations secured by this Guaranty, nor of
notice of any instruments now or hereafter executed in favor of Bank evidencing
or securing said indebtedness.
(b)    Guarantor shall, upon EFS failing to satisfy any Obligation (such
failure, an "EFS Breach"), pay or perform, as applicable, such Obligation within
thirty (30) days after Bank provides Guarantor with written notice of such EFS
Breach.
Section 2.    Reservation of Rights. Notwithstanding anything to the contrary
contained or implied herein, Guarantor reserves the right to assert any defenses
that EFS may have to payment or performance of an Obligation, in whole or in
part, under the Transaction Documents or otherwise (other than defenses arising
from the bankruptcy, insolvency or similar rights of EFS, or defenses related to
the capacity or authority of EFS to enter into the Transaction Documents).
Section 3.    Continuing Guaranty; Reinstatement. Guarantor shall not be
relieved from its obligations hereunder until such time as all Obligations have
been indefeasibly satisfied and paid in full and the time period for assertion
of claims by Bank Indemnified Parties under the Transaction Documents shall have
expired. This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment on account of the Obligations shall be
rescinded or must otherwise be restored upon the bankruptcy or reorganization of
EFS or any other party or otherwise.
Section 4.    Guaranty of Payment. It is the intent of the parties that this
Guaranty is a guaranty of payment and not of collection.
Section 5.    Representations and Warranties of Guarantor. Guarantor hereby
represents and warrants for the benefit of Bank that:
(a)    Guarantor has the requisite corporate power and authority to execute,
deliver and perform this Guaranty;
(b)     as of the date hereof, there is no undisclosed action, suit or
proceeding pending or, to Guarantor's knowledge, threatened against Guarantor
before any Governmental Authority in which there is a reasonable possibility of
an adverse decision which could affect, in a materially adverse manner, the
ability of Guarantor to perform any of its obligations under, or which in any
manner questions the validity of, this Guaranty;
(c)     the execution, delivery and performance of this Guaranty by Guarantor
does not contravene or constitute a default under (i) any statute, regulation or
rule of any Governmental Authority, (ii) any provision of the certificate of
incorporation or by-laws of Guarantor or (iii) any contractual restriction
binding on Guarantor; and
(d)     this Guaranty constitutes the legal, valid and binding obligation of
Guarantor enforceable in accordance with its terms, subject to the effect of any
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors' rights, and to general

2

--------------------------------------------------------------------------------




principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
Section 6.    Notices. All notices, demands and other communications hereunder
shall be in writing and shall be sent by electronic mail, certified mail return
receipt requested, by hand, by facsimile with verbal confirmation of receipt, or
by nationally recognized overnight courier addressed to the party to whom such
notice or other communication is to be given as follows:
If to Guarantor:
H&R Block, Inc.
One H&R Block Way
Kansas City, Missouri 64105
Attn: Tom Gerke, Chief Legal Officer
Email: tom.gerke@hrblock.com
Telephone: 816-854-6060
Facsimile: 816-854-8500
Attn: David Zarski
Email: david.zarski@hrblock.com
Telephone: 816-854-4502
Facsimile: 816-802-1013
Attn: Walter Pirnot
Email: wpirnot@hrblock.com
Telephone: 816-854-5757
Facsimile: 816-802-1065
with copy to:
Stinson Leonard Street LLP
Attn: Mike Lochmann
1201 Walnut Street, Suite 2900
Kansas City, Missouri 64106
Email:
mike.lochmann@stinsonleonard.com
Telephone: 816-691-3208
Facsimile: 816-412-1249

3

--------------------------------------------------------------------------------




If to Bank:
BofI Federal Bank
4350 La Jolla Village Drive, Suite 140
San Diego, California 92122
Attn: Gregory Garrabrants
Email: ggarrabrants@bofifederalbank.com
Telephone: 858-350-6203
Facsimile: 858-764-6561
with copies to:
BofI Federal Bank
4350 La Jolla Village Drive, Suite 140
San Diego, California 92122
Attn: Eshel Bar-Adon
Email: ebaradon@bofifederalbank.com
Telephone: 858-764-2905
Facsimile: 858-764-6561


Sheppard Mullin Richter & Hampton, LLP
333 South Hope Street, 43rd Floor
Los Angeles, California 90071-1422
Attn: Lawrence M. Braun
Email: LBraun@sheppardmullin.com
Telephone: 213-617-4184
Facsimile: 213-443-2814
or to such other person or address as either party shall have previously
designated to the other by written notice given in the manner set forth in this
Section 6. Any notice provided pursuant to this Section 6 shall be effective on
the day of delivery if (x) sent by certified mail; (y) sent by a nationally
recognized overnight courier service; and (z) delivered by hand or via
electronic mail.
Section 7.    Severability. Should any provision of this Guaranty be declared
invalid for any reason or to have ceased to be binding on the parties hereto,
such provision shall be severed, and all other provisions herein shall continue
to be effective and binding.
Section 8.    Assignment. Any assignment by a party of its rights or obligations
hereunder shall require the prior consent of the other party hereto, which
consent shall not be unreasonably withheld.
Section 9.    Governing Law. This Guaranty and all rights and obligations
hereunder, including matters of construction, validity and performance, shall be
governed by and construed in accordance with the laws of the State of New York
without regard to its conflict of laws provisions.

4

--------------------------------------------------------------------------------




Section 10.    Consent to Jurisdiction.
(a)    Each party hereto agrees that all actions, proceedings or counterclaims
arising out of or relating to this Guaranty or any of the transactions
contemplated hereby shall be brought in the United States District Court for the
Eastern District of Missouri located in the City of St. Louis, or as to those
lawsuits to which the Federal Courts of the United States lack subject matter
jurisdiction, before a court located in the State of Missouri in the City of St.
Louis, and each of the parties irrevocably submits to the exclusive jurisdiction
of each such court in any proceeding, waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of such proceeding shall be heard and determined only in any such court,
and agrees not to bring any proceeding arising out of or relating to this
Guaranty or any of the transactions contemplated hereby in any other court. For
the purposes of such actions, proceedings, or counterclaims, service of process
on a party hereto shall be deemed effective if it is dispatched by United States
first class mail to such party's address provided in Section 6.
(b)    The parties hereto acknowledge and agree that this Guaranty was executed
and delivered in the State of Missouri.
Section 11.    Waivers. To the extent permitted by law, and notwithstanding
anything to the contrary in this Guaranty or in the Transaction Documents,
Guarantor hereby waives and agrees not to assert or take advantage of:
(a)     Subject to Guarantor's right to notice of an EFS Breach pursuant to
Section 1(b) of this Guaranty, any right to require Bank to proceed against EFS,
any member of EFS, or any other indemnitor or guarantor of the Obligations
guaranteed hereby, or any other person, or to proceed against or exhaust any
security held by Bank at any time or to pursue any other remedy in Bank's power
or under any other agreement before proceeding against Guarantor hereunder;
(b)    Any defense based upon an election of remedies by Bank, even though such
election destroys or otherwise impairs the subrogation rights of Guarantor or
the right of Guarantor (after payment of the obligations guaranteed by Guarantor
under this Guaranty) to proceed against EFS for reimbursement, or both;
(c)    Any right or claim or right to cause a marshaling of the assets of
Guarantor;
(d)    Any duty on the part of Bank to disclose to Guarantor any facts Bank may
now or hereafter know about EFS, regardless of whether Bank has reason to
believe that any such facts materially increase the risk beyond that which
Guarantor intended to assume or has reason to believe that such facts are
unknown to Guarantor or has a reasonable opportunity to communicate such facts
to Guarantor, it being understood and agreed that Guarantor is fully responsible
for being and keeping informed of the financial condition of EFS and of any and
all circumstances bearing on the risk that liability may be incurred by
Guarantor;

5

--------------------------------------------------------------------------------




(e)    Any lack of notice of disposition or of manner of disposition of any
collateral;
(f)    Any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Transaction Documents;
(g)    Any deficiencies in any collateral or any deficiency in the ability of
Bank to collect or to obtain performance from any persons or entities now or
hereafter liable for the payment and performance of any obligation hereby
guaranteed;
(h)    Any assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of EFS) or any
other stay provided under any other debtor relief law (whether statutory, common
law, case law or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, shall operate or be interpreted to
stay, interdict, condition, reduce or inhibit the ability of Bank to enforce any
of its rights, whether now or hereafter required, which Bank may have against
Guarantor or any collateral;
(i)    Any modifications of the Transaction Documents or any obligation of EFS
by operation of law or by action of any court, whether pursuant to the
Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, or otherwise;
(j)    Any principles or provisions of law, statutory or otherwise, that are or
might be in conflict with the terms of this Guaranty. By doing so, Guarantor
agrees that Guarantor’s obligations shall not be affected by any circumstances,
whether or not referred to in this Guaranty, which might otherwise constitute a
legal or equitable discharge of a surety or guarantor; and
(k)    Any right of discharge under any and all statutes or other laws relating
to guarantors or sureties, and any other rights of sureties and guarantors
thereunder.
Section 12.    Attorney Fees. If any action or other proceeding is brought for
the enforcement or interpretation of any of the rights or provisions of this
Guaranty, or because of an alleged dispute, breach, default or misrepresentation
in connection with any of the provisions of this Guaranty, the successful or
prevailing party will be entitled to recover reasonable attorneys' fees and all
other costs and expenses incurred in that action or proceeding, in addition to
any other relief to which it may be entitled.
Section 13.    Waiver of Jury Trial. EACH PARTY TO THIS GUARANTY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY.
Section 14.    Section Headings. Section headings used herein are solely for the
convenience of the parties hereto and shall not affect the interpretation or
construction of this Guaranty.

6

--------------------------------------------------------------------------------




Section 15.    Binding Agreement. This Guaranty is legally binding on the
parties hereto, and their respective successors and permitted assigns.
Section 16.    Counterparts and Facsimile Signatures. This Guaranty may be
executed in any number of multiple counterparts, all of which shall constitute
but one and the same original. Facsimile signatures to this Guaranty shall be
effective.
Section 17.    Entire Agreement. This Guaranty constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and it
shall not be amended, altered or changed except by a written agreement signed by
each of the parties hereto.

7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Guaranty as of the day and
year first above written.


H&R BLOCK, INC.




By:________________________________
Name:
Title:




BofI FEDERAL BANK




By:________________________________
Name:
Title:







8